OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI@oMpSiJSif<jrasSL station — SEXAS 78;^}30SrAGE»prrNEY BOWES
              STATE OF TEXAS
                                             5<
              PENALTY FOR           ,.
              PRIVATE USE &*                                          ZIP .7 8701
                                                                      02   1W
                                         >;.ttui-t!.                  0001401623JUN       17. 2015

 6/17/2015             <v; ' c?r.; ; :-K
 HAINES, RODNEY STEVE f^Ct/Njp::,.A05-21%1                                          WR-83,380-06
 This is to advise that the CourHjas deni|d^.withp;dt written order the application for
 writ of habeas corpus.            *"•' Cr~i?&-':-'"
                                          "'*-"
                                                                                A1_ , A      _. .
                                                                                Abel Acosta, Clerk

                              RODNEY STEVE HAINES
                              TERRELL UNIT - TDC # 1347790
                              1300 FM 655
                                                                                    R£i
                              ROSHARON, TX 77583




MEBN3B 77583                      '||i"|||||||i"|||"iIi'iI,''4'mIi'IiIIIiiii'iIIIi'ii''